Citation Nr: 1514816	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  09-11 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for asthma, to include as secondary to sinusitis.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected spine disability.

4.  Entitlement to service connection for a left foot disability, to include as secondary to a service-connected spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to February 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for left knee and left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension is a chronic disability pursuant to 38 C.F.R. § 3.309(a) that manifested to a degree of at least 10 percent within a year of discharge from active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102; 3.303, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  See 38 C.F.R. § 3.303.

Service connection may also be granted on a presumptive basis for certain enumerated chronic disabilities if manifested to a degree of 10 percent or more within a year of discharge from active service.  See 38 C.F.R. §§ 3.307, 3.309(a).  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).  The Board notes that hypertension is identified as a chronic disease pursuant to section 3.309(a).

The Veteran's private treatment records show that he is currently diagnosed with hypertension and that it is controlled with medication.  See 38 C.F.R. §§ 3.307(a)(3); 4.104, Diagnostic Code 7101.  The record does not contain any medical treatment records that identify the exact date of the diagnosis, and the Veteran's service treatment records also do not reveal a diagnosis or symptoms of hypertension.  There is, however, a March 2005 private treatment record from Dr. G.S.R. that notes "[h]ypertension of eleven years duration."  This would place the onset of the disease in 1994, approximately within a year of the Veteran's February 1993 discharge from service.  As there is no evidence to the contrary, the Board resolves reasonable doubt in his favor and finds that his hypertension did manifest to a compensable degree within a year of discharge from active service.  38 U.S.C.A. § 5107.  Accordingly, service connection for hypertension is warranted.  




ORDER

Service connection for hypertension is granted.


REMAND

Asthma

In regards to the Veteran's claim for service connection for asthma, the Board notes that the record does not contain a diagnosis of asthma but it does show that the Veteran suffers from recurrent breathing problems.  He has not received a VA examination in connection with this claim, but such an examination is needed to address the complex medical questions raised by the appeal pertaining to the nature and etiology of his respiratory condition.

Left Foot & Left Knee

In regards to the Veteran's claims of service connection for left foot and knee disabilities, the Veteran contends that these disabilities are a result of his service-connected disabilities.  Specifically, he maintains that he suffered injuries as a result of a fall that was caused by numbness in his leg.  The Board observes he is currently service-connected for multiple disabilities, including post-operative diskectomy with fusion of lumbosacral spine.  Private treatment records dating prior to the filing of his claim reveal recurrent lower extremity numbness as a result of his lumbar spine problems.  Remand for a VA examination and medical opinion is needed to address the complex medical questions raised by this evidence, including whether left foot and left knee conditions are secondary to his service-connected spine disability.

Accordingly, these issues are REMANDED for the following actions:

1.  Arrange for a VA examination by an appropriate medical professional to determine the nature and etiology of the claimed asthma condition.  The relevant information in the claim file, to include all electronic folders, must be made available for review by the examiner.   

Accordingly, the examiner is asked to review all relevant information, conduct all clinical evaluations and/or diagnostic testing needed, and then address each of the following questions:

(a)  Provide a current diagnosis of any and all distinct respiratory conditions (other than sinusitis) found extant, to particularly include asthma.  

(b) If a distinct respiratory condition other than sinusitis is found, is it at least as likely as not (i.e., at least of equal medical probability) that the condition had its onset during or is otherwise related to active service?

(c)  If not directly related to service, is at least as likely as not (i.e., at least of equal medical probability) that the respiratory condition proximately due to, the result of, or caused by any other medical conditions, such as sinusitis?  

(d) Notwithstanding your answer to questions (b)-(c), is it at least as likely as not (i.e., at least of equal medical probability) that the disorder has been aggravated (made permanently worse or increased in severity) by any other medical condition, such as sinusitis?  If so, was that increase in severity was due to the natural progress of the disease?

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion. A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  Arrange for a VA examination by an appropriate medical professional to determine the nature and etiology of the left knee and left foot conditions.  The relevant information in the claim file, to include all electronic folders, must be made available for review by the examiner.   

Accordingly, the examiner is asked to review all relevant information, conduct all clinical evaluations and/or diagnostic testing needed, and then address each of the following questions:

(a)  Provide a current diagnosis for any and all distinct conditions found extant in the left knee and left foot.  

(b) For each condition, is it at least as likely as not (i.e., at least of equal medical probability) that the condition had its onset during or is otherwise related to active service?

(c)  If not directly related to service, is at least as likely as not (i.e., at least of equal medical probability) that the condition proximately due to, the result of, or caused by any other medical conditions, such as numbness associated with a service-connected low back condition?  

(d) Notwithstanding your answer to questions (b)-(c), is it at least as likely as not (i.e., at least of equal medical probability) that the disorder has been aggravated (made permanently worse or increased in severity) by any other medical condition, such as numbness associated with a service-connected low back condition?  If so, was that increase in severity was due to the natural progress of the disease?

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion. A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


